﻿Once again I am honoured to head the delegation of Burundi in the work of the annual session of the General Assembly. I can say that I see in this not a ritual Presence but a special responsibility and a very acute awareness of the numerous serious concerns of all Member States, of regions and of the entire international community assembled here.
237.	But my first duty is to tell Mr. Lusaka how gratified I am at the confidence which the General Assembly, in electing him President of this session, has shown in Zambia, a neighbouring friendly country, as well as in its distinguished President, Mr. Kenneth Kaunda. I whole-heartedly congratulate him as well as the other officers of the Assembly.
238.	My delegation also is happy to welcome Brunei Darussalam. We warmly greet it as a new Member of the United Nations family.
239.	Recently, following presidential elections by direct universal suffrage—the first which were ever held in the history of our country and which marked the culmination of the process of the establishment of definitive democratic institutions in our political system—a solemn ceremony was held for the investiture of the President of the Republic of Burundi, Colonel Jean-Baptiste Bagaza, for a new term of office. On that occasion, Colonel Bagaza stated the following, which is quite appropriate in this forum:
"We appeal to all countries throughout the world to join efforts to ensure the development of all parts of the world, to contribute to the acquisition of and respect for the freedom and independence of countries and peoples and to struggle for international peace and security."
240.	That message by the most authoritative spokesman of our people shows that the Republic of Burundi places great hopes in international solidarity and co-operation, for which the United Nations is the best possible instrument. None the less, we must note that the era when the United Nations was established—an era when wisdom, resulting from fear, prevailed—has long since passed, and the Organization is now tending to fall apart and to lose the essence of its ideal. It seems to be lending itself to immobility, to impotence, and public opinion appears to have lost faith in it.
241.	How can one assess what has happened since the last session of the Assembly without using the word "failure"? This is seriously disquieting both in regard to peace and security and in regard to world development—and yet these are the two major concerns of our time.
242.	With regard to peace and security, one would seek in vain any reasons for satisfaction—whether we are talking about wars, conflicts, tensions or the rights of peoples to freedom or independence in the Middle East, in the Persian Gulf, in South-East Asia; whether we are talking about the intolerable situation in southern Africa or the insecurity reigning in Central America; whether we are talking, finally, about rivalries of ideological blocs or about disarmament negotiations. The only ray of light in this rather sombre international picture is the recent initiative to resolve the situation in Chad. With all our hearts, we desire for that country so dear to our region a process of national reconciliation, unity and reconstruction.
243.	As for world economic development, the situation has become even worse, for the majority of countries, it the last 12 months. Indeed, a turning inward, resulting from both selfishness and incomprehension, is seriously compromising international co-operation. The economic recovery which is spoken of in some industrialized countries is scarcely noticeable in the developing countries, which are more than ever before burdened by debt, the fall in the prices of raw materials, the trade deficit, the effects of natural disasters, and the slowing down of economic and commercial activities. The recession which has struck the developed countries has strengthened protectionism, thereby worsening the debt burden of third-world countries and their balance-of-payments difficulties.
244.	And so it seems that the world is in the grip of a multidimensional crisis, which has tragic effects on the developing countries. Despite the great achievements of research and of scientific and technological development, which opened up prospects of unlimited progress, a large part of the world's population has no access to the fruits of those achievements. The gap between the developed world and the developing countries, between the rich and the poor, is constantly widening.
245.	At the same time, the United Nations system—which was to be the framework for dialogue and joint efforts and was designed to harmonize varying positions—engenders neither cohesion nor compromise. On the contrary, it is becoming a place for confrontation, for cruel indifference, for the sterile expression of hitherto repressed feelings, for contradictory or propaganda speeches. But, in establishing the United Nations, the international community entrusted it with the objectives of maintaining international peace and security and promoting international co-operation. Those objectives were the reflection of the sentiments of reconciliation and generosity of a world that had just emerged from the horror of war. Its sole ambition was to ensure the full development of the human being.
246.	To be sure, during the almost 40 years of the Organization's existence, progress has been made and should continue to be made. For instance, the establishment and functioning of the United Nations, of its specialized agencies and of its operational instruments have contributed to the improvement of human well-being, to the decolonization of many countries, to the elaboration of a wide juridical system of international norms. I am ready to recognize that the co-operation between Burundi and the United Nations system has been a real source of satisfaction and hope to my Government.
247.	But the United Nations system has gradually become discredited. Within it, trends have emerged that are contrary to the feelings which prevailed at its birth. There is an ever more marked lack of faith in multilateral co-operation.
248.	And have not the United Nations conferences on trade and development become the almost living symbol of a world at odds with itself? That kind of conference is no longer anything but a forum for false meetings, for dialogues of the deaf, or, quite simply, for the lamentable confrontation of two monologues: that of the North and that of the South. The developed countries have become less and less interested in this framework on which the developing countries had based their future. The aspirations of peoples and countries have once again met with the opposition of forces that are doing everything possible to perpetuate the unequal relations and the privileges that history gave them. 

249.	UNIDO is also a long way from meeting the challenge of the industrial take-off of the developing countries. Its most recent conference—the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984—only confirmed, unfortunately, that the selfishness of the privileged countries is still very much with us.
250.	Whether on the monetary, financial, commercial, industrial, or development aid level, international co-operation has come to a standstill. This situation has been a catastrophe for entire peoples.
251.	The 1984 study on the world economy is clear on one point: the situation in the sub-Saharan regions of Africa is especially serious. That part of the continent is experiencing a crisis that is unfortunately accelerating and worsening. Per capita income is constantly decreasing, the rate of production growth is lower than the rate of population growth, the cost of debt-servicing continues to rise and the budgetary and balance-of-payment situations continue to deteriorate. Forecasts by such highly respected technical authorities as the World Bank and the Economic Commission for Africa predict a very dark future for Africa, going from a 1 per cent decrease to an infinitesimally small annual growth of 0.1 per cent in per capita income—I repeat, a 1 per cent decrease to an infinitesimally small annual growth of 0.1 per cent in per capita income.
252.	Unfortunately, contingent problems accompany such structural problems. Unpredictable weather conditions have caused a noticeable decrease in agricultural production, which has, in turn, created a serious food crisis and led to a massive population exodus.
253.	A high-ranking United Nations official, speaking of Africa, recently said: "Today, a kind of permanent state of emergency prevails there." It is imperative, therefore, that the urgent measures be taken that alone can enable Africa to escape from this situation into which it has been plunged by the constraints of history and an economic system built on inequitable foundations. These odds cannot be overcome without the active goodwill and solidarity of the entire international community. The assistance of the most advanced countries is indispensable to Africa, a land of unexploited potential, a continent experiencing acute growing pains.
254.	Indeed, in the history of nations, each people, each country, each continent, is indebted to the contributions of others—in culture, in technology, in inventions, in natural resources; every empire and every economic power has been built thanks to the assistance of others. It is only fair that Africa be given its chance. And it is important to emphasize that assistance based purely on specific cases will not meet the situation. It is necessary, as the French Minister for Foreign Affairs emphasized in his statement to the Assembly to support and put into effect the proposal to establish a special fund. Such a fund would be used to support the programmes of structural reform and recovery measures which the majority of African countries are now courageously undertaking.
255.	This also seems to me to be the moment to make a new appeal to the sense of responsibility of the leaders of those developed countries that have not yet met the target set by the United Nations for official development assistance. In this connection, we must congratulate those countries that have met or exceeded that target and that have shown that the standard of living and well-being of their own citizens have not been adversely affected thereby.
256.	Similarly, we must follow closely the efforts and attempts being made to implement the special programme for the least developed countries, which are not prepared to resign themselves to relegation to the scrap heap of development.
257.	At a time when we are preparing to celebrate the fortieth anniversary of the United Nations, the Organization should become a driving force for international co-operation. But that cannot happen without the massive, increasing and continued support of the international community for the restoration of multilateralism. Confidence in the capability of international institutions is in the interest of all peoples.
258.	However, it will take more than good intentions and mere hopes to get the world out of the present crisis, which is a structural one. Development must become the problem of all the peoples. Decision-making on questions of vital interest to the peoples must no longer be the monopoly of certain countries. The developed countries must make up their minds to engage in serious negotiations to find workable solutions to the world economic crisis, which has been created and is exacerbated by the inequalities and injustices in international economic relations. In a world in which resources are limited and unequally distributed, where poverty, deprivation, ignorance and destitution are the daily lot of the majority of peoples, only the establishment of a new international economic order can provide a lasting source of peace and security.
259.	Similarly, we consider that the negotiations under way on the establishment of a new information order should be pursued. Is it not partly owing to the unilateral nature of information that there is no equality or equity among the different cultures mentioned by the Minister for Foreign Affairs of the Federal Republic of Germany just two days ago. Is it not because information is unilateral that the problems of development are poorly or little understood by the world public?
260.	How, in an interdependent world, can we ignore the implications and the importance of communications in establishing harmony among the peoples, avoiding disputes and wars and establishing peace and collective security?
261.	Just as it longs for economic prosperity, so the world of today also longs for peace and security.
262.	Current trends in the international situation give real cause for concern. Recourse to the threat or use or force, military intervention, interference in the internal affairs of States have become everyday practice, in violation of the purposes and principles of the Charter of the United Nations.
263.	The developing world, a realm of poverty, is also becoming the realm of violence. The third-world countries are also, unfortunately, the testing grounds for the new weapons of the Powers that produce them.
264.	Every year at this rostrum we deplore the state of war that has now become a familiar background in certain regions. The Middle East, the Persian Gulf^ Central America, southern Africa, South-East Asia— to mention but those few—have gradually become accustomed to war. 
265.	Mankind has retained only a distant and rapidly fading memory of the collective peace that was called for at the end of the Second World War. Each day, pacifism loses ground to militarism. Every country, beginning, paradoxically, with the most powerful, is seeking so-called security based on the stockpiling of weapons, and every country claims that it is arming solely in order the better to defend itself.
266.	Would it not be wiser and more sensible to forestall the event, to avert the outbreak of war, than to resign oneself to awaiting it as if it were a predestined and natural phenomenon, by establishing a framework of good-neighbourliness, co-operation and solidarity that would lead to a climate of mutual trust?
267.	In keeping with the principles that led to the establishment of the United Nations, as well as those on which the OAU is based, my Government, for its part, will contribute to anything that can promote the stability and security of the countries of our region. Thus, in our own geographical environment, thanks to formal or tacit agreements of good-neighbourliness, Burundi lives in total peace and security with bordering countries, notwithstanding the problems that may exist in any one of them. This is an essential pre-condition of the development of our country and we cannot allow countries from outside our region to disturb this balance which we have not always enjoyed in the past. We believe that this is the best way to behave if we are to act in accordance with the principles of the Charter of the United Nations and to contribute to establishing a climate of peace and security for the whole world.
268.	With regard to troubled regions, the most disquieting and dangerous situation m Africa and the one which can least be tolerated is to be found in the southern part of the continent. We must not only condemn but vigorously combat the system of apartheid institutionalized by the racist regime of Pretoria. The inhuman policy practised by South Africa is a source of instability for the sub region and constitutes the most outrageous violation of the Charter of the United Nations. The non-white peoples of South Africa are humiliated daily. They live like foreigners in their own country.
269.	The so-called consultations of the people recently organized by the Pretoria regime and intended to mislead world opinion can deceive nobody. The so-called constitutional reforms, which exclude blacks from participation in the power structures, are nothing but a perpetuation and further strengthening of
270.	South African attacks on neighbouring countries hostile to the Fascist policy are an affront to all States faithful to the principles of the United Nations. The entire world has followed with great interest the most recent developments in the region. The recent agreements concluded between the Republic of South Africa and its neighbours, Angola and Mozambique, a test of good faith for South Africa, must not lessen the vigilance of the States concerned and must give rise to no illusions as far as the African countries are concerned as to the real intentions of the South African regime.
271.	The Government of the Republic of Burundi deplores the political, economic and military support given by certain Member countries of the United Nations, without which the Pretoria regime could not have gone so far along the path of intransigence. It is important to stress that the contempt shown by that regime is a challenge to the entire international community.
272.	As regard the South African presence in Namibia, neither law nor common sense can justify this in the eyes of the international community. The Government of Pretoria continues to occupy Namibia illegally, violating the many relevant resolutions of the General Assembly and the Security Council.
273.	Even more than the occupation of Namibia, nothing could justify the present intensive exploitation of that Territory. What will become of an independent Namibia deprived of its enormous resources by the Pretoria regime and its allies?
274.	The Government of the Republic of Burundi opposes any attempt to establish a link or a parallel of any kind between the independence of that Territory and the withdrawal of Cuban forces from Angola. The presence of those Cuban troops in Angola, through an act of sovereignty by the latter, could not lend legitimacy to a blatant act of aggression.
275.	In any event, the situation which results from the policies of oppression applied by the Pretoria regime against the Namibian people and the policy of intimidation and terrorism against neighbouring countries constitute in themselves a serious threat to international peace and security and should therefore discourage support of Pretoria by its allies.
276.	For its part, the Government of the Republic of Burundi reiterates its support for the struggle of the Namibian people under the leadership of SWA- PO and calls for the application of Security Council resolution 435 (1978). It rejects the policy of Pretoria, with all its forms of oppression, exploitation and domination based on inequality and discrimination.
277.	The southern part of Africa is unfortunately not the only danger point in the continent. The situation which prevails in north-west Africa is a cause of great concern to my Government, which condemns all manoeuvres aimed at blocking the process to self-determination of the Saharan people under the leadership of the Frente POLISARIO.
278.	The resolution adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa in June 1983, and endorsed by the General Assembly in resolution 38/40—which contains the text of that resolution—should be followed up. My Government hopes that the parties to the conflict will enter into negotiations with a view to reaching a just and lasting solution. That is the only way to restore peace and stability in the region and avoid foreign intervention and the internationalization of the conflict, which could only increase the suffering of the peoples involved. The OAU has done everything possible to bring about the decolonization of Western Sahara. The obstruction of the process is the fault not of the Saharan Arab Democratic Republic but rather of the party which has rejected the organization of the referendum.
279.	Also in Africa, Chad is a cause of particular concern and interest, especially for my country's region. The peace plans prepared outside the region, and satisfying foreign interests only, should give way to a Chadian plan drawn up within the society and based on the desire for unity and national reconstruction. In line with this, the international community should assist the people of Chad to bury the hatchet of war. Support for the rebuilding of Chad must be based on respect for the sovereignty and territorial integrity of the country and the cessation of hostilities, so that negotiations among the people of Chad may begin. In this connection, we welcome the decision with regard to the withdrawal of foreign troops, which should be followed by a process of national reconciliation and the definition by the people of Chad themselves of a final, stable institutional framework.
280.	The situation prevailing in the Middle East is another source of great concern to my Government. The fate of the Palestinian people, the instability in Lebanon and the war between Iran and Iraq are all obstacles to lasting peace in the region. The current session of the General Assembly must give those questions the attention they deserve.
281.	The deadlock over the Palestinian problem, which is the greatest obstacle to peace in the Middle East, continues, owing to the obstinacy of Israel. The refusal of Israel to recognize the inalienable right of the Palestinian people to existence and to self-determination is dangerous and threatens the future of the entire sub region. Israel is jealous of its own rights; it should act constructively and recognize its obligations to other peoples, m this case the Palestinian people.
282.	Convinced that no respite in the Middle East is possible without recognition of the Palestinian people, followed by the free exercise of its rights, Burundi supports the courageous Palestinian people in its struggle to recover its homeland and its fundamental national rights.
283.	In addition, the situation in Lebanon, another hot spot in the Middle East, is a threat to regional and international peace and security. The Government of the Republic of Burundi, in solidarity with the people of Lebanon, supports that country's efforts to maintain its security, its territorial integrity, its independence and its sovereignty, within its internationally recognized borders.
284.	Also in the Middle East, the war between Iran and Iraq is acquiring increasingly alarming dimensions and is threatening to extend to neighbouring countries. The Government of the Republic of Burundi encourages the various initiatives and the mediation aimed at ending that painful, fratricidal and costly conflict. In that connection, the parties to the conflict should show sufficient wisdom to open negotiations. That would be a major contribution to peace in the region and to the development of the third world, which has been seriously harmed by a host of ills resulting from that war.
285.	Peace must also be built on the other side of the continent of Asia. The Korean people, whose unity was broken 30 years ago, has legitimate aspirations to reunification. My Government firmly supports the peaceful reunification of Korea. Aware that the solution of the Korean problem requires a political settlement, Burundi encourages the holding of talks to permit a reduction of tension in the Korean peninsula and the peaceful reunification of the country. It supports the holding of tripartite talks.
286.	Burundi continues to be concerned about the serious tensions resulting from the ongoing conflicts in Kampuchea and Afghanistan. My Government reaffirms its firm support for the principles of non-interference in the internal affairs of States and the inadmissibility of the use of force against sovereign States. We remain convinced that the withdrawal of all foreign troops from Democratic Kampuchea and from Afghanistan is the only way to end these grievous situations once and for all.
287.	Latin America and the Caribbean, which form another region of the third world, is also the scene of instability brought about by all kinds of foreign domination and interference in the internal affairs of States. Burundi supports the Latin American peoples, and the Contadora Group in particular, which are working for peace and stability in Central America.
288.	While the world lacks the means to achieve economic prosperity and peace and security in its various regions, it seems, on the other hand, to possess a talent for self-destruction. Never before has the arms race accelerated at such a pace as today. In some countries, resources devoted to weapons are far greater than those devoted to economic activities. At the world, continental and regional levels, States are arming themselves in a frenzy which finds expression in the atrocities of localized wars.
289.	What is even worse, the world accepts the possibility of nuclear war. Now then, what more serious danger hangs over us than that to which a nuclear conflagration would expose the survival of mankind? Scientific and technological advances, which should serve to enhance our well-being, are resulting in the deployment of new generations of nuclear weapons and increasingly deadly chemical weapons. As if our planet did not provide enough scope, there is a risk that the arms race may be extended to outer space.
290.	It is pure hypocrisy, in these circumstances, to speak of peace and security. In their absence, it is Utopian to think of the well-being and future of mankind. International peace and security cannot be assured without general and complete disarmament. The arms race, which threatens the survival of mankind, cannot be halted without a freeze on the development, production, stockpiling and deployment of nuclear weapons and the rapid conclusion of a comprehensive nuclear-test-ban treaty.
291.	In this context, the major Powers with the most destructive weapons have a major role to play, and history will judge them by their sense of responsibility. The peoples of the world, including those of the nuclear Powers, are demanding that these Powers sit down at the negotiating table without further delay and without pre-conditions, in order to agree first on a freeze of nuclear and chemical weapons, then on their limitation and reduction and finally on the destruction of stockpiles. It does not matter who is right and who is wrong; the only reasonable person is he who decides to assure the survival of mankind.
292.	It is clear that the future of the world depends on disarmament, because that will guarantee not only survival but the quality of life for future generations. It is no longer necessary to prove the considerable impact that it would have on the socio-economic progress of peoples.
293.	I could not conclude without stressing that the world today longs for peace, security and co-operation. The aspirations expressed in 1945 remain unfulfilled. The world must also return to its roots. Only by Becoming convinced that the three purposes of the United Nations form an essential whole and by uniting in good will can our States achieve them. 
294.	in that connection, as is deplored in the report on the work of the Organization by the Secretary- General	whom my delegation congratulates on his courageous efforts, it seems pointless to go over the same questions year after year and leave them with a clear conscience after shifting the responsibility to the Secretary-General and asking him to produce another report. No! The time has come to re-examine the working of the United Nations in order to make it credible.
295.	On the eve of the celebration of the Organization’s fortieth anniversary, the time has come to take a critical look at the past. Each Member State should ponder its contribution to the realization of the Organization's noble purposes and should honour its own commitments. The United Nations can only emerge strengthened, for the greater happiness of all the peoples of the world.
